—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered March 24, 1997, convicting him of robbery in the third degree and grand larceny in the fourth degree (six counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The People came forward with ample evidence demonstrating the fairness of the lineup procedure, and the defendant failed to satisfy his burden of establishing that the lineup was unduly suggestive (see, People v Chipp, 75 NY2d 327, cert denied 498 US 833; People v Berrios, 28 NY2d 361). The mere fact that the defendant may have been the only person wearing white sneakers in the lineup did not serve to draw the complaining witness’s attention to the defendant or to increase the likelihood that the defendant would be singled out for identification.
The defendant failed to demonstrate that the People’s inadvertent loss of a lineup filler pedigree sheet, signed by the complaining witness, was prejudicial (see, People v Joseph, 86 NY2d 565). Thus, the trial court properly declined to impose sanctions (see, People v Martinez, 71 NY2d 937). Santucci, J. P., Thompson, Sullivan and Smith, JJ., concur.